         Case 1:20-cv-02340-EGS Document 50 Filed 09/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK, et al,


                    Plaintiffs,

        v.                                           Civil Docket No. 20-cv-2340 (EGS)

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,


                    Defendants.




                        NOTICE OF SUPPLEMENTAL MATERIALS

       Defendants hereby provide notice to the Court and the parties that on September 21, 2020,

the United States Postal Service issued the attached Operational Instructions to clarify existing

policies and to implement a preliminary injunction issued by the U.S. District Court for the Eastern

District of Washington in related litigation. [Attached hereto as Ex. A.] These instructions make

clear, inter alia, that: (1) “Postal Service Headquarters has not imposed, and will not impose, any

nationwide changes that ban or restrict overtime prior to Election Day,” (2) “[t]he Postal Service

will not be adjusting retail hours prior to the November 2020 elections,” (3) “the Postal Service

has suspended the removal of any additional collection boxes until after the 2020 elections,” unless

such removal is necessary for public safety or to prevent damage, (4) late and extra trips are not

banned, but rather “when operationally required, late or extra trips are permitted,” i.e., such “late

or extra trips that are reasonably necessary to complete timely mail delivery, [are] not to be

unreasonably restricted or prohibited,” (5) “no mail processing facilities will be closed or

consolidated until after the November 2020 elections,” (6) “the Postal Service has suspended all


                                                 1
          Case 1:20-cv-02340-EGS Document 50 Filed 09/27/20 Page 2 of 3




removal of letter and flat sorting machines until after the November 2020 elections,” and (7) the

Postal Service “will continue to prioritize Election Mail that is entered as Marketing Mail

regardless of the paid class . . . so that it is generally delivered in line with First-Class Mail delivery

standards.” On September 24, 2020, the Postal Service deployed the attached Mandatory Stand-

Up Talk, which summarizes these Instructions, to all employees. [Attached hereto as Ex. B.]

        Furthermore, on September 25, 2020, USPS issued the attached Instructions detailing

additional resources that would be made available to support the expeditious handling of Election

Mail beginning on October 1, 2020. [Attached hereto as Ex. C.] These include: (1) dedicating

additional processing resources to Election Mail; (2) using extra transportation resources; (3)

authorizing extra delivery and collection trips; (4) authorizing and instructing that overtime is to

be used to support these additional resources. The Postal Service also made clear that “the use of

extraordinary measures beyond [the Postal Service’s] normal course of operations is authorized

and expected to be executed by local management between October 26 and November 24, to

accelerate the delivery of ballots.”

        Because these Instructions represent current Postal Service policy governing the issues

presented in this litigation, they are relevant to Plaintiffs’ request for preliminary injunctive relief

including, inter alia, Plaintiffs’ claim of irreparable harm.



Dated: September 27, 2020              Respectfully submitted,

                                       JEFFREY BOSSERT CLARK
                                       Acting Assistant Attorney General

                                       ERIC R. WOMACK
                                       Assistant Director, Federal Programs Branch

                                       /s/ Joseph E. Borson
                                       JOSEPH E. BORSON (Va. Bar No. 85519)

                                                    2
Case 1:20-cv-02340-EGS Document 50 Filed 09/27/20 Page 3 of 3



                    KUNTAL CHOLERA
                    ALEXIS ECHOLS
                    DENA M. ROTH
                    JOHN J. ROBINSON
                    Trial Attorneys
                    U.S. Department of Justice
                    Civil Division, Federal Programs Branch
                    1100 L. Street, NW
                    Washington D.C. 20005
                    (202) 514-1944
                    Joseph.Borson@usdoj.gov

                    Attorneys for Defendants




                               3
